 

Execution 

 

 

Guaranty Agreement

 

Dated as of October 21, 2013

 

Re:    Woodbury Mews III Urban Renewal, LLC and Woodbury Mews IV Urban Renewal,
LLC

 

 



 

 

 

 

Guaranty

 

Table of Contents

 

(Not a part of the Agreement) 





 



Section 1. Definitions 1       Section 2. Guaranty of Notes and Loan Agreement 2
      Section 3. Guaranty of Payment and Performance 2       Section 4. General
Provisions Relating to the Guaranty 3       Section 5. Representations and
Warranties of the Guarantor 8       Section 6. Amendments, Waivers and Consents
10       Section 7. Notices 11       Section 8. Miscellaneous 11



  

-i-

 

 

 

Guaranty Agreement

 

Re: Woodbury Mews III Urban Renewal, LLC and Woodbury Mews IV Urban
             Renewal, LLC 

 







 

This Guaranty Agreement dated as of October 21, 2013 (this “Guaranty”) is
entered into by Sentio Healthcare Properties, Inc., together with any entity
which may become a party hereto (hereinafter referred to as “Guarantor”).

 

Recitals

 

A.           Guarantor, directly or indirectly, is the holder of 100% of the
Equity Interests of Woodbury Mews III Urban Renewal, LLC and Woodbury Mews IV
Urban Renewal, LLC, each a limited liability company organized under the laws of
the State of Delaware (collectively, the “Borrower”).

 

B.           The Borrower has entered into that certain Term Loan Agreement
dated as of the date hereof (as the same may be amended, supplemented, restated
or otherwise modified from time to time, the “Loan Agreement”) among the
Borrower, KeyBank National Association, as Agent (the “Agent”) and each of the
Lenders from time to time parties thereto (the “Lenders”), providing for, among
other things, a Term Loan to the Borrower of up to $25,000,000 (herein, and as
defined in the Loan Agreement, the “Loans”).

 

C.           The Agent and the Lenders have required as a condition of their
making Loans that the Borrower cause the Guarantor to enter into this Guaranty,
and the Borrower has agreed to cause the Guarantor to execute this Guaranty in
order to induce the Agent and the Lenders to make the Loans and thereby benefit
the Guarantor and its Subsidiaries by providing funds to the Borrower for the
purposes described in Schedule 9.12 of the Loan Agreement.

 

Now, therefore, as required by Section 12.1.4 of the Loan Agreement and in
consideration of the premises and other good and valuable consideration, the
receipt and sufficiency whereof are hereby acknowledged, the Guarantor does
hereby covenant and agree as follows:

 

Section 1.          Definitions.

 

Capitalized terms used herein shall have the meanings set forth in the Loan
Agreement unless otherwise defined herein.

 

 

 

 

Guaranty

 

Section 2.          Guaranty of Notes and Loan Agreement.

 

Guarantor does hereby irrevocably, absolutely and unconditionally guarantee, as
primary obligor and not as surety, unto the Agent and the Lenders: (1) the full
and prompt payment of (i) the principal of (but not more than 25% of such
principal), and interest on the Notes from time to time outstanding, as and when
such payments shall become due and payable whether by lapse of time, upon
redemption or prepayment, by extension or by acceleration or declaration or
otherwise (including, to the extent permitted by applicable law, interest due on
overdue payments of principal, or interest at the rate set forth in the Loan
Agreement) and (ii) all fees (including, without limitation, any Fees) that
shall become due and payable under the terms of the Loan Agreement, in each
case, in federal or other immediately available funds of the United States of
America which at the time of payment or demand therefor shall be legal tender
for the payment of public and private debts, (2) the full and prompt performance
and observance by the Borrower of each and all of the obligations, covenants and
agreements required to be performed or owed by the Borrower and the Loan Parties
under the terms of the Loans, the Loan Agreement and all other Loan Documents to
which the Borrower or any other Loan Party is a party, and (3) the full and
prompt payment, (i) upon demand by Agent or any Lender of all costs and
expenses, legal or otherwise (including reasonable attorneys’ fees), if any, as
shall have been expended or incurred in the protection or enforcement of any
rights, privileges or liabilities in favor of the Lenders under or in respect of
the Loans, the Loan Agreement, the other Loan Documents or under this Guaranty
or in any consultation or action in connection therewith or herewith and (ii)
all other Obligations (as defined in the Loan Agreement). All amounts due,
debts, liabilities and other obligations described in this Section 2 shall be
hereinafter collectively referred to as the “Guaranteed Obligations.”

 

Guarantor agrees that its guarantee hereunder is continuing in nature and
applies to all Guaranteed Obligations whether currently existing or hereafter
incurred or created.

 

Section 3.          Guaranty of Payment and Performance.

 

This is an irrevocable, absolute and unconditional guarantee of payment and
performance (but not of collection) and Guarantor hereby waives, to the fullest
extent permitted by law, any right to require that any action on or in respect
of any Loan, the Loan Agreement, any other Loan Document or any other Guaranteed
Obligation be brought against the Borrower or any other Person or that resort be
had to any direct or indirect security for the Guaranteed Obligations or for
this Guaranty or any other remedy. Agent and any Lender may, at its option,
proceed hereunder against any Guarantor in the first instance to collect monies
when due, the payment of which is guaranteed hereby, without first proceeding
against the Borrower or any other Person and without first resorting to any
direct or indirect security for the Guaranteed Obligations or for this Guaranty
or any other remedy. The liability of Guarantor hereunder shall in no way be
affected or impaired by any acceptance by Agent or any Lender of any direct or
indirect security for, or other guaranties of, any Indebtedness, liability or
obligation of the Borrower or any other Person to Agent or any Lender or by any
failure, delay, neglect or omission by Agent or any Lender to realize upon or
protect any such guarantees, Indebtedness, liability or obligation or any notes
or other instruments evidencing the same or any direct or indirect security
therefor or by any approval, consent, waiver, or other action taken, or omitted
to be taken by Agent or any such Lender.

 

-2-

 

 

Guaranty

 

Section 4.          General Provisions Relating to the Guaranty.

 

(a)          Guarantor hereby consents and agrees that Agent or any Lender or
Lenders from time to time, with or without any further notice to or assent from
any other Guarantor may, without in any manner affecting the liability of
Guarantor under this Guaranty, and upon such terms and conditions as Agent any
such Lender or Lenders may deem advisable:

 

(1)         extend in whole or in part (by renewal or otherwise), modify,
change, compromise, release or extend the duration of the time for the
performance or payment of any Indebtedness, liability or obligation of the
Borrower or of any other Person (including, without limitation, any other
Guarantor) secondarily or otherwise liable for any Indebtedness, liability or
obligation of the Borrower on the Guaranteed Obligations, or waive any Default
or Event of Default with respect thereto, or waive, modify, amend or change any
provision of the Loan Agreement, any other Loan Document, any other agreement or
waive this Guaranty; or

 

(2)         sell, release, surrender, modify, impair, exchange or substitute any
and all property, of any nature and from whomsoever received, held by, or for
the benefit of, Agent or any such Lender as direct or indirect security for the
payment or performance of any Indebtedness, liability or obligation of the
Borrower or of any other Person (including, without limitation, any other
Guarantor) secondarily or otherwise liable for any Indebtedness, liability or
obligation of the Borrower on the Guaranteed Obligations; or

 

(3)         settle, adjust or compromise any claim of the Borrower against any
other Person (including, without limitation, any other Guarantor) secondarily or
otherwise liable for any Indebtedness, liability or obligation of the Borrower
on the Guaranteed Obligations.

 

Guarantor hereby ratifies and confirms any such extension, renewal, change,
sale, release, waiver, surrender, exchange, modification, amendment, impairment,
substitution, settlement, adjustment or compromise and that the same shall be
binding upon it, and hereby waives, to the fullest extent permitted by law, any
and all defenses, counterclaims or offsets which it might or could have by
reason thereof, it being understood that Guarantor shall at all times be bound
by this Guaranty and remain liable hereunder.

 

(b)          Guarantor hereby waives, to the fullest extent permitted by law:

 

(1)         notice of acceptance of this Guaranty by the Agent or the Lenders or
of the creation, renewal or accrual of any liability of the Borrower, present or
future, or of the reliance of Agent or such Lenders upon this Guaranty (it being
understood that every Indebtedness, liability and obligation described in
Section 2 hereof shall conclusively be presumed to have been created, contracted
or incurred in reliance upon the execution of this Guaranty);

 

-3-

 

 

Guaranty

 

(2)         notice of the making of any additional Loans pursuant to the Loan
Agreement;

 

(3)         demand of payment by Agent or any Lender from the Borrower or any
other Person (including, without limitation, any other Guarantor) indebted in
any manner on or for any of the Indebtedness, liabilities or obligations hereby
guaranteed; and

 

(4)         presentment for the payment by Agent or any Lender or any other
Person of the Notes or any other instrument, protest thereof and notice of its
dishonor to any party thereto and to Guarantor.

 

The obligations of Guarantor under this Guaranty and the rights of Agent and any
Lender to enforce such obligations by any proceedings, whether by action at law,
suit in equity or otherwise, shall not be subject to any reduction, limitation,
impairment or termination, whether by reason of any claim of any character
whatsoever or otherwise and shall not be subject to any defense, set-off,
counterclaim (other than any compulsory counterclaim), recoupment or termination
whatsoever.

 

(c)          The obligations of Guarantor hereunder shall be binding upon the
Guarantor and its successors and assigns, and shall remain in full force and
effect irrespective of:

 

(1)         the genuineness, validity, regularity or enforceability of the
Loans, the Loan Agreement, any other Loan Document or any other agreement or any
of the terms of any thereof, the continuance of any obligation on the part of
the Borrower or any other Person on or in respect of the Loan or under the Loan
Agreement, any other Loan Document or any other agreement or the power or
authority or the lack of power or authority of the Borrower to execute and
deliver the Loan Agreement, any other Loan Document to which it is a party or
any other agreement or of Guarantor to execute and deliver this Guaranty or to
perform any of its obligations hereunder or the existence or continuance of the
Borrower or any other Person as a legal entity; or

 

(2)         any default, failure or delay, willful or otherwise, in the
performance by the Borrower, any Guarantor or any other Person of any
obligations of any kind or character whatsoever under Guaranteed Obligations,
the Loans, the Loan Agreement, this Guaranty, any other Loan Document, or any
other agreement; or

 

(3)         any creditors’ rights, bankruptcy, receivership or other insolvency
proceeding of the Borrower, any Guarantor or any other Person or in respect of
the property of the Borrower, any Guarantor or any other Person or any merger,
consolidation, reorganization, dissolution, liquidation, the sale of all or
substantially all of the assets of or winding up of the Borrower, any Guarantor
or any other Person; or

 

-4-

 

 

Guaranty

 

(4)         impossibility or illegality of performance on the part of the
Borrower, any Guarantor or any other Person of its obligations (including,
without limitation, the Guaranteed Obligations) under the Loans, the Loan
Agreement, this Guaranty, any other Loan Document, or any other agreements; or

 

(5)         in respect of the Borrower or any other Person, any change of
circumstances, whether or not foreseen or foreseeable, whether or not imputable
to the Borrower or any other Person, or other impossibility of performance
through fire, explosion, accident, labor disturbance, floods, droughts,
embargoes, wars (whether or not declared), civil commotion, acts of God or the
public enemy, delays or failure of suppliers or carriers, inability to obtain
materials, action of any Federal or state regulatory body or agency, change of
law or any other causes affecting performance, or any other force majeure,
whether or not beyond the control of the Borrower or any other Person and
whether or not of the kind hereinbefore specified; or

 

(6)         any attachment, claim, demand, charge, Lien, order, process,
encumbrance or any other happening or event or reason, similar or dissimilar to
the foregoing, or any withholding or diminution at the source, by reason of any
taxes, assessments, expenses, Indebtedness, obligations or liabilities of any
character, foreseen or unforeseen, and whether or not valid, incurred by or
against the Borrower, any Guarantor or any other Person or any claims, demands,
charges or Liens of any nature, foreseen or unforeseen, incurred by the
Borrower, any Guarantor or any other Person, or against any sums payable in
respect of the Guaranteed Obligations, the Loans, under the Loan Agreement, this
Guaranty or any other Loan Document, so that such sums would be rendered
inadequate or would be unavailable to make the payments herein provided; or

 

(7)         any order, judgment, decree, ruling or regulation (whether or not
valid) of any court of any nation or of any political subdivision thereof or any
body, agency, department, official or administrative or regulatory agency of any
thereof or any other action, happening, event or reason whatsoever which shall
delay, interfere with, hinder or prevent, or in any way adversely affect, the
performance by the Borrower, any Guarantor or any other Person of its respective
obligations under or in respect of the Guaranteed Obligations, the Loans, the
Loan Agreement, this Guaranty, any other Loan Document, or any other agreement;
or

 

(8)         the failure of Guarantor to receive any benefit from or as a result
of its execution, delivery and performance of this Guaranty; or

 

(9)         any failure or lack of diligence in collection or protection,
failure in presentment or demand for payment, protest, notice of protest, notice
of default and of nonpayment, any failure to give notice to any Guarantor of
failure of the Borrower, any Guarantor or any other Person to keep and perform
any Guaranteed Obligation, any other obligation, covenant or agreement under the
terms of the Loans, the Loan Agreement, this Guaranty, any other Loan Document,
or any other agreement or failure to resort for payment to the Borrower, any
Guarantor or to any other Person or to any other guaranty or to any property,
security, Liens or other rights or remedies; or

 

-5-

 

 

Guaranty

 

(10)        the acceptance of any additional security or other guaranty, the
advance of additional money to the Borrower or any other Person, the renewal or
extension of the Loans or amendments, modifications, consents or waivers with
respect to the Loans, the Loan Agreement, any other Loan Document or any other
agreement, or the sale, release, substitution or exchange of any security for
the Guaranteed Obligations; or

 

(11)        any merger or consolidation of the Borrower, any Guarantor or any
other Person into or with any other Person or any sale, lease, transfer or other
disposition of any of the assets of the Borrower, any Guarantor or any other
Person to any other Person, or any change in the ownership of any shares or
other equity interests of the Borrower, any Guarantor or any other Person; or

 

(12)        any defense whatsoever that: (i) the Borrower or any other Person
might have to the payment of the Loans (including, principal, Fees or interest)
or any other Guaranteed Obligations, other than payment thereof in Federal or
other immediately available funds or (ii) the Borrower or any other Person might
have to the performance or observance of any of the provisions of the Loans, the
Loan Agreement, any other Loan Document or any other Guaranteed Obligations,
whether through the satisfaction or purported satisfaction by the Borrower or
any other Person of its debts due to any cause such as bankruptcy, insolvency,
receivership, merger, consolidation, reorganization, dissolution, liquidation,
winding-up or otherwise; or

 

(13)        any act or failure to act with regard to the Loans, the Loan
Agreement, this Guaranty, any other Loan Document or any other agreement or
Guaranteed Obligation or anything which might vary the risk of the Guarantor or
any other Person; or

 

(14)        any other circumstance which might otherwise constitute a defense
available to, or a discharge of the Guarantor or any other Person in respect of
the obligations (including, without limitations, the Guaranteed Obligations) of
Guarantor under this Guaranty or any other agreement or of the Guarantor or
other Person under or any other agreement;

 

provided that the specific enumeration of the above-mentioned acts, failures or
omissions shall not be deemed to exclude any other acts, failures or omissions,
though not specifically mentioned above, it being the purpose and intent of this
Guaranty and the Guarantor that the obligations of Guarantor shall be absolute
and unconditional and shall not be discharged, impaired or varied except by the
payment and performance of the Guaranteed Obligations in accordance with their
respective terms whenever the same shall become due and payable as in the Loan
Agreement provided, at the place specified in and all in the manner and with the
effect provided in the Loan Agreement, as each may be amended or modified from
time to time. Without limiting the foregoing, it is understood that repeated and
successive demands may be made and recoveries may be had hereunder as and when,
from time to time, the Borrower shall default under or in respect of the terms
of the Loans or the Loan Agreement or any other Loan Document to which the
Borrower is a party and that notwithstanding recovery hereunder for or in
respect of any given default or defaults by the Borrower under the Loans or the
Loan Agreement or any other Loan Document to which the Borrower is a party, this
Guaranty shall remain in full force and effect and shall apply to each and every
subsequent default.

 

-6-

 

 

Guaranty

 

(d)          All rights of Agent and any Lender under this Guaranty shall be
considered to be transferred or assigned at any time or from time to time upon
the transfer of any Loan (or portion thereof) held by such Lender whether with
or without the consent of or notice to the Guarantor under this Guaranty or to
the Borrower.

 

(e)          To the extent of any payments made under this Guaranty, the
Guarantor shall be subrogated to the rights of the Agent or any Lenders upon
whose Guaranteed Obligations such payment was made, but Guarantor covenants and
agrees that such right of subrogation and any and all claims of Guarantor
against the Borrower, any endorser or other Guarantor or against any of their
respective properties shall be junior and subordinate in right of payment to the
prior indefeasible final payment in cash in full of all of the Guaranteed
Obligations and satisfaction by the Borrower of its Obligations under the Loan
Agreement and the other Loan Documents to which the Borrower is a party and by
the Guarantor of its obligations under this Guaranty and the other Loan
Documents to which Guarantor is a party, and the Guarantor shall not take any
action to enforce such right of subrogation, and the Guarantor shall not accept
any payment in respect of such right of subrogation, until all of the Guaranteed
Obligations payable by the Guarantor hereunder have indefeasibly been finally
paid in cash in full and all of the Guaranteed Obligations of the Borrower and
the Guarantor under this Guaranty and the other Loan Documents to which
Guarantor is a party have been satisfied. Notwithstanding any right of any
Guarantor to ask, demand, sue for, take or receive any payment from the
Borrower, all rights, Liens and security interests of Guarantor, whether now or
hereafter arising and howsoever existing, in any assets of the Borrower shall be
and hereby are subordinated to the rights, if any, of the Agent and the Lenders
in those assets. Guarantor shall not have any right to possession of any such
asset or to foreclose upon any such asset, whether by judicial action or
otherwise, unless and until all of the Guaranteed Obligations shall have been
paid in cash in full and satisfied.

 

(f)          Guarantor agrees that to the extent the Borrower or any other
Person makes any payment on any Guaranteed Obligation, which payment or any part
thereof is subsequently invalidated, voided, declared to be fraudulent or
preferential, set aside, recovered, rescinded or is required to be retained by
or repaid to a trustee, receiver, or any other Person under any bankruptcy code,
common law, or equitable cause, then and to the extent of such payment, the
obligation or the part thereof intended to be satisfied shall be revived and
continued in full force and effect with respect to Guarantor’s obligations
hereunder, as if said payment had not been made. The liability of Guarantor
hereunder shall not be reduced or discharged, in whole or in part, by any
payment to Agent or any Lender from any source that is thereafter paid, returned
or refunded in whole or in part by reason of the assertion of a claim of any
kind relating thereto, including, but not limited to, any claim for breach of
contract, breach of warranty, preference, illegality, invalidity or fraud
asserted by any account debtor or by any other Person.

 

(g)          Neither Agent nor any Lender shall be under any obligation: (1) to
marshall any assets in favor of the Guarantor (or Borrower) or in payment of any
or all of the liabilities of the Borrower under or in respect of Guaranteed
Obligations or under any Loan Documents or (2) to pursue any other remedy that
the Guarantor (or Borrower) may or may not be able to pursue themselves and that
may lighten the Borrowers’ (or Guarantor’s) burden, any right to which Guarantor
hereby expressly waives.

 

-7-

 

 

Guaranty

 

(h)          Guarantor expressly authorizes the Agent to take and hold security
for the payment and performance of the Guaranteed Obligations, to exchange,
waive or release any or all such security (with or without consideration), to
enforce or apply such security and direct the order and manner of any sale
thereof in their sole discretion or to release or substitute any one or more
other guarantors or obligors upon or in respect of the Guaranteed Obligations,
all without affecting the obligations of Guarantor hereunder. To the fullest
extent permitted by applicable law, Guarantor waives any defense based on or
arising out of any defense of the Borrower or any other Loan Party of the
unenforceability of Guaranteed Obligations or any part thereof from any cause,
or the cessation from any cause of the liability of the Borrower or any other
Loan Party, other than the indefeasible payment in full in cash of all the
Guaranteed Obligations. The Agent may, at its election, foreclose on any
security held by it by one or more judicial or non-judicial sales, accept an
assignment of any such security in lieu of foreclosure, compromise or adjust any
part of the Guaranteed Obligations, make any other accommodation with the
Borrower or any other Loan Party or exercise ay other right or remedy available
to them against the Borrower or any other Loan Party, without affecting or
impairing in any way the liability of Guarantor hereunder except to the extent
the Guaranteed Obligations have been fully and indefeasibly paid in full in
cash. To the fullest extent permitted by applicable law, Guarantor waives any
defense arising out of any such election even though such election operates,
pursuant to applicable law, to impair or to extinguish any right of
reimbursement or subrogation or other right or remedy of Guarantor against the
Borrower or any other Loan Party, as the case may be, or any security.

 

Section 5.          Representations and Warranties of the Guarantor.

 

Guarantor represents and warrants to Agent and each Lender that:

 

(a)          Guarantor is a corporation or other legal entity duly organized,
validly existing and in good standing under the laws of its jurisdiction of
organization, and is duly qualified as a foreign corporation or other legal
entity and is in good standing in each jurisdiction in which such qualification
is required by law, other than those jurisdictions as to which the failure to be
so qualified or in good standing would not, individually or in the aggregate,
reasonably be expected to have a material adverse effect on (1) the business,
operations, affairs, financial condition, assets or properties of Guarantor and
the Borrower and its subsidiaries, taken as a whole, or (2) the ability of
Guarantor to perform its obligations under this Guaranty or (3) the validity or
enforceability of this Guaranty (herein in this Section 5, a “Material Adverse
Effect”). Guarantor has the power and authority to own or hold under lease the
properties it purports to own or hold under lease, to transact the business it
transacts and proposes to transact, to execute and deliver this Guaranty and the
other Loan Documents to which Guarantor is a party and to perform the provisions
hereof and thereof.

 

-8-

 

 

Guaranty

 

(b)          Each subsidiary of Guarantor is a corporation or other legal entity
duly organized, validly existing and in good standing under the laws of its
jurisdiction of organization, and is duly qualified as a foreign corporation or
other legal entity and is in good standing in each jurisdiction in which such
qualification is required by law, other than those jurisdictions as to which the
failure to be so qualified or in good standing would not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect. Each
subsidiary of Guarantor has the power and authority to own or hold under lease
the properties it purports to own or hold under lease and to transact the
business it transacts and proposes to transact.

 

(c)          This Guaranty and each Loan Document to which Guarantor is a party
has been duly authorized by all necessary action on the part of Guarantor, and
this Guaranty and each Loan Document to which Guarantor is a party constitutes a
legal, valid and binding obligation of Guarantor enforceable against Guarantor
in accordance with its terms, except as such enforceability may be limited by
(1) applicable bankruptcy, insolvency, reorganization, moratorium or other
similar laws affecting the enforcement of creditors’ rights generally and
(2) general principles of equity (regardless of whether such enforceability is
considered in a proceeding in equity or at law).

 

(d)          The execution, delivery and performance by Guarantor of this
Guaranty and each Loan Document to which Guarantor is a party will not
(1) contravene, result in any breach of, or constitute a default under, or
result in the creation of any Lien (other than the Liens contemplated by the
Loan Documents) in respect of any property of Guarantor or any of its
subsidiaries under any indenture, mortgage, deed of trust, loan, purchase or
Loan Agreement, lease, organizational document or any other agreement or
instrument to which Guarantor or any of its subsidiaries is bound or by which
Guarantor or any of its subsidiaries or any of their respective properties may
be bound or affected, (2) conflict with or result in a breach of any of the
terms, conditions or provisions of any order, judgment, decree, or ruling of any
court, arbitrator or Governmental Authority applicable to Guarantor or any of
its subsidiaries or (3) violate any provision of any statute or other rule or
regulation of any Governmental Authority applicable to Guarantor or any of its
subsidiaries.

 

(e)          No consent, approval or authorization of, or registration, filing
or declaration with, any Governmental Authority is required in connection with
the execution, delivery or performance by Guarantor of this Guaranty and each
Loan Document to which Guarantor is a party.

 

(f)          (1) There are no actions, suits or proceedings pending or, to the
knowledge of Guarantor, threatened against or affecting Guarantor or any of its
subsidiaries or any property of Guarantor or any of its subsidiaries in any
court or before any arbitrator of any kind or before or by any Governmental
Authority that, individually or in the aggregate, would reasonably be expected
to have a Material Adverse Effect.

 

(2)         Neither Guarantor nor any of its subsidiaries is in default under
any term of any agreement or instrument to which it is a party or by which it is
bound, or any order, judgment, decree or ruling of any court, arbitrator or
Governmental Authority or is in violation of any applicable law, ordinance, rule
or regulation (including, without limitation, Environmental Laws and
Regulations) of any Governmental Authority, which default or violation,
individually or in the aggregate, would reasonably be expected to have a
Material Adverse Effect.

 

-9-

 

 

Guaranty

 

(g)          Guarantor expects to derive a direct benefit (and its board of
directors or other governing body had determined that it may reasonably be
expected to derive such benefit) from: (1) the Loans to finance its business;
(2) the successful operations of Borrower individually and as a group; (3) its
rights of contribution and subrogation against the Borrower as provided herein
or under applicable law; and (4) the Loan Agreement and the other Loan
Documents.

 

(h)          Guarantor is solvent, has capital not unreasonably small in
relation to its business or any contemplated or undertaken transaction and has
assets having a value both at fair valuation and at present fair salable value
greater than the amount required to pay its debts as they become due and greater
than the amount that will be required to pay its probable liability on its
existing debts as they become absolute and matured. Guarantor does not intend to
incur, or believe or should have believed that it will incur, debts beyond its
ability to pay such debts as they become due. Guarantor will not be rendered
insolvent by the execution and delivery of, and performance of its obligations
under, this Guaranty. Guarantor does not intend to hinder, delay or defraud its
creditors by or through the execution and delivery of, or performance of its
obligations under, this Guaranty.

 

Section 6.          Amendments, Waivers and Consents.

 

(a)          This Guaranty may be amended, and the observance of any term hereof
may be waived (either retroactively or prospectively), with (and only with) the
written consent of Guarantor and the Required Lenders, except that (but subject
to the terms of Section 16.1 of the Loan Agreement) (1) no amendment or waiver
of any of the provisions of Sections 3, 4 or 5, or any defined term (as it is
used therein), will be effective as to Agent or any Lender unless consented to
by Agent or such Lender in writing, and (2) no such amendment or waiver may,
without the written consent of each Lender, (i) change the percentage of the
principal amount of the Loans which are required to consent to any such
amendment or waiver or (ii) amend Section 2 or this Section 6.

 

(b)          The Guarantor will provide Agent and each Lender (irrespective of
the amount of Loans then held by it) with sufficient information, sufficiently
far in advance of the date a decision is required, to enable Agent and such
Lender to make an informed and considered decision with respect to any proposed
amendment, waiver or consent in respect of any of the provisions hereof. The
Guarantor will deliver executed or true and correct copies of each amendment,
waiver or consent effected pursuant to the provisions of this Section 6 to Agent
and each Lender promptly following the date on which it is executed and
delivered by, or receives the consent or approval of, the Required Lenders.

 

(c)          Any amendment or waiver consented to as provided in this Section 6
applies equally to Agent and all Lenders affected thereby and is binding upon
them and upon each future Lender and upon the Guarantor. No such amendment or
waiver will extend to or affect any obligation, covenant or agreement not
expressly amended or waived or impair any right consequent thereon. No course of
dealing between the Guarantor, Agent and any Lender nor any delay in exercising
any rights hereunder shall operate as a waiver of any rights of Agent or any
Lender. As used herein, the term “this Guaranty” and references thereto shall
mean this Guaranty as it may from time to time be amended or supplemented.

 

-10-

 

 

Guaranty

 

Section 7.          Notices.

 

All notices and communications provided for hereunder shall be in writing and
sent (a) by telefacsimile if the sender on the same day sends a confirming copy
of such notice by a recognized overnight delivery service (charges prepaid),
(b) by registered or certified mail with return receipt requested (postage
prepaid) or (c) by a recognized overnight delivery service (charges prepaid).
Any such notice must be sent:

 

(1)         if to Agent or a Lender, to Agent or such Lender or its nominee at
the address specified for such communications in Section 16.3 of the Loan
Agreement or at such other address as Agent or such Lender shall have specified
to Guarantor or the Borrower in writing, or

 

(2)         if to Guarantor, c/o the Borrower at its address set forth in Annex
B of the Loan Agreement to the attention of each of the Chief Financial Officer
of the Borrower, or at such other address as Guarantor shall have specified to
the Agent and Lenders in writing.

 

Notices under this Section 7 will be deemed given in accordance with the
provisions of Section 16.3 of the Loan Agreement.

 

Section 8.          Miscellaneous.

 

(a)          No Remedy Exclusive. No remedy herein conferred upon or reserved to
Agent or any Lender is intended to be exclusive of any other available remedy or
remedies, but each and every such remedy shall be cumulative and shall be in
addition to every other remedy given under this Guaranty now or hereafter
existing at law or in equity. No delay or omission to exercise any right or
power accruing upon any default, omission or failure of performance hereunder
shall impair any such right or power or shall be construed to be a waiver
thereof but any such right or power may be exercised from time to time and as
often as may be deemed expedient. In order to entitle Agent or any Lender to
exercise any remedy reserved to it under this Guaranty, it shall not be
necessary for Agent or such Lender to physically produce its Note in any
proceedings instituted by it or to give any notice, other than such notice as
may be herein expressly required.

 

(b)          Payments. Guarantor will pay all sums becoming due under this
Guaranty by the method and at the address specified for such purpose for Agent
or such Lender in Article 2 and Section 10.3 of the Loan Agreement, or by such
other method or at such other address as Agent or any Lender shall have from
time to time specified to Guarantor or the Borrower on behalf of Guarantor in
writing for such purpose, without the presentation or surrender of this Guaranty
or any Note.

 

(c)          [Intentionally Omitted.

 

(d)          [Intentionally Omitted.

 

-11-

 

 

Guaranty 



 

(e)          Partial Unenforceability. Any provision of this Guaranty that is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall (to the full extent permitted by law)
not invalidate or render unenforceable such provision in any other jurisdiction.

 

(f)          Continued Enforceability. If the whole or any part of this Guaranty
shall be now or hereafter become unenforceable against Guarantor for any reason
whatsoever, this Guaranty shall nevertheless be and remain fully binding upon
and enforceable against each other Guarantor as if it had been made and
delivered only by such other Guarantor.

 

(g)          Successors and Assigns. This Guaranty shall be binding upon
Guarantor and its successors and assigns and shall inure to the benefit of Agent
and each Lender and its successors and assigns so long as its Loans and the
other Guaranteed Obligations remain outstanding and unpaid.

 

(h)          Counterparts. This Guaranty may be executed in any number of
counterparts, each of which shall be an original but all of which together shall
constitute one instrument. Each counterpart may consist of a number of copies
hereof, each signed by less than all, but together signed by all, of the parties
hereto.

 

(i)          Choice of Law. This Guaranty shall be construed and enforced in
accordance with, and the rights of the parties shall be governed by, the law of
the State of New York excluding choice-of-law principles of the law of such
State that would require the application of the laws of a jurisdiction other
than such State.

 

(j)          Submission to Jurisdiction. Guarantor hereby irrevocably submits to
the non-exclusive jurisdiction of any State of New York court or any federal
court located in New York County, New York, New York for the adjudication of any
matter arising out of or relating to this Guaranty, and consents to the service
of all writs, process and summonses by registered or certified mail out of any
such court or by service of process on Guarantor at its address to which notices
are to be given pursuant to Section 7 hereof and hereby waives any requirement
to have an agent for service of process in the State of New York. Nothing
contained herein shall affect the right of Agent or any Lender to serve legal
process in any other manner or to bring any proceeding hereunder in any
jurisdiction where Guarantor may be amenable to suit. Guarantor hereby
irrevocably waives any objection to any suit, action or proceeding in any New
York court or federal court located in New York County, New York, New York on
the grounds of venue and hereby further irrevocably waives any claim that any
such suit, action or proceeding brought in any such court has been brought in an
inconvenient forum.

 

-12-

 

 

Guaranty

 

In witness whereof, the undersigned has caused this Guaranty to be duly executed
by an authorized representative as of the date first written above.

 

  Sentio Healthcare Properties, Inc.         By:   /s/ John Mark
Ramsey                                                        Printed Name: John
Mark Ramsey                                    Its Authorized Representative  

 

-13-

 

